                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

KENNETH D. BRONCHEAU

              Plaintiff,                            Case No. 3:16-CV-269-BLW

       v.                                           (Criminal Case 3:13-cr-010-BLW)

UNITED STATES OF AMERICA                            MEMORANDUM DECISION AND
                                                    ORDER
              Defendant.


                                    INTRODUCTION

       The Court has before it two motions filed by plaintiff Broncheau and a motion to

dismiss filed by the Government. Broncheau has filed (1) a motion under § 2255 seeking

to set aside that portion of his sentence based on 18 U.S.C § 924(c); and (2) a motion for

declaratory and injunctive relief seeking to bar the Government from refiling a First-

Degree Murder charge. Broncheau received counsel and the motions are fully briefed

and at issue. For the reasons explained below, the Court will (1) deny the Government’s

motion to dismiss; (2) grant the § 2255 motion; (3) schedule a resentencing based only on

the Second-Degree Murder charge; and (4) bar the Government from refiling the First-

Degree Murder charge.

       The Court recognizes that this was Judge Lodge’s case for some time and he

continued the briefing on the § 2255 motion until a ruling was made on the other

motions. At a later point, this case was transferred to this Court. In the interim, as

discussed fully below, the Supreme Court has issued decisions that resolved issues


Memorandum Decision & Order – page 1
pending when this case was filed and when much of the briefing was done. As there is

no reason to wait for further briefing because the issues have been resolved by the

Supreme Court, the Court will decide all pending motions in this decision. If the

Government feels that it did not have a full opportunity to file the necessary briefs, they

are free to request additional briefing, and that offer applies equally to the plaintiff.

                             LITIGATION BACKGROUND

       On June 21, 2012, Broncheau murdered his mother at their residence in Indian

country. He shot her with a rifle, poured gasoline on her, and set her on fire.

       Broncheau was indicted on a charge of First-Degree Murder. The penalty, if

convicted, was “death or by imprisonment for life.” See 18 U.S.C. § 1111(b).

       Following negotiations between the prosecutor and Broncheau’s two attorneys,

Broncheau signed a plea agreement under which the Government agreed to move to

dismiss the Indictment alleging the First-Degree Murder charge in exchange for a guilty

plea to an Information charging him with (1) Second-Degree Murder under 18 U.S.C.

§ 1111, and (2) Use of a Firearm in a Crime of Violence under 18 U.S.C. § 924(c), with

the crime of violence being the Second-Degree Murder charge. In that plea agreement,

Broncheau also agreed (1) that the parties would jointly recommend a sentence of 360

months; (2) that he could appeal only if the Court gave him a sentence in excess of 360

months; and (3) that he was limited to one habeas petition claiming ineffective assistance

of counsel.

       Broncheau entered his guilty plea and was sentenced in August of 2013 to 360

months of incarceration. The Court reached the 360-month sentence by imposing 240

Memorandum Decision & Order – page 2
months for Second-Degree Murder, to be served consecutively to 120 months for Use of

a Firearm in a Crime of Violence. This sentencing structure followed the joint proposal

of the parties in the plea agreement.

       About three years later, Broncheau filed this § 2255 motion. He argues that his

120-month sentence for the use of a firearm charge is invalid because it was predicated

on the use of a firearm in a crime of violence, with the crime of violence being Second-

Degree Murder, a crime that according to Broncheau cannot constitute a crime of

violence under § 924(c). He asks this Court to vacate that portion of his sentence under

the § 924(c) charge.

                                        ANALYSIS

Motion to Dismiss

       The Government seeks to dismiss Broncheau’s petition under § 2255 on the

ground that the sentence was legal, and that he is barred in any event from this challenge

because it is untimely and because he waived any challenge in his Plea Agreement. The

Court begins its analysis with § 2255’s direction that if a sentence violates the law, the

Court “shall discharge the prisoner, or resentence him or grant a new trial or correct the

sentence as may appear appropriate.” See 28 U.S.C. §§ 2255(a),(b).

       Broncheau challenges that portion of his sentence based on 18 U.S.C. §

924(c)(1)(A)(iii) that provides a ten-year consecutive sentence for any person who

“during and in relation to any crime of violence” discharges a firearm. Section 924(c)(3)

defines a “crime of violence” as:

       an offense that is a felony and —

Memorandum Decision & Order – page 3
       A.     has as an element the use, attempted use, or threatened use of
              physical force against the person or property of another, or
       B.     that by its nature, involves a substantial risk that physical force
              against the person or property of another may be used in the course
              of committing the offense.

Paragraph (A) is referred to as the “use of force clause,” and paragraph (B) is referred to

as the “residual clause.” The Supreme Court has since held that subsection (B) is

unconstitutionally vague. U.S. v. Davis, 139 S.Ct. 2319, 2336 (2019). Thus, the issue

narrows to whether subsection (A) covers Second-Degree Murder under 18 U.S.C.

§ 1111. It does not, according to the Ninth Circuit. U.S. v. Begay, 934 F.3d 1033, 1038

(9th Cir. 2019) (holding that Second-Degree Murder under § 1111 could be committed

recklessly and hence is not a crime of violence under § 924(c)(3)(A)). That decision has

retroactive effect. Welch v. U.S., 136 U.S. 1257 (2016). Because the effect of these

rulings is to render inapplicable both subsections as to Broncheau, that portion of his

sentence based on § 924(c) is illegal.

       The Government argues, however, that the appeal waiver in Broncheau’s Plea

Agreement bars any challenge to the sentence under § 924(c). That appeal waiver states

as follows:

       [T]he defendant waives any right to appeal or to collaterally attack the entry
       of plea, the conviction, entry of judgment, and sentence. The defendant
       acknowledges that this waiver shall result in the dismissal of any appeal or
       collateral attack the defendant might file challenging the plea, conviction
       or sentence in this case. Further, if the defendant violates this waiver it will
       be a breach of this Agreement and the Government may withdraw from this
       Plea Agreement and take other remedial action.

       An appeal waiver in a plea agreement is enforced if “the language of the waiver

encompasses [the defendant’s] right to appeal on the grounds raised, and if the waiver

Memorandum Decision & Order – page 4
was knowingly and voluntarily made.” See U.S. v. Torres, 828 F.3d 1113, 1124 (9th Cir.

2016). In this case, the language certainly encompasses Broncheau’s appeal. In his plea

agreement he knowingly bargained away “any” collateral attack on his sentence, and

knowingly agreed to the dismissal of “any” collateral attack challenging his sentence.

This waiver language could not be any broader, and clearly encompasses this collateral

attack on his sentence.

        Nevertheless, the Circuit has held that in certain instances even broad waiver

language will not be applied to block an appeal or collateral attack. In Torres the waiver

language in the plea agreement was similarly broad but the Circuit refused to apply it,

citing an exception for cases where a later judicial decision rendered the original sentence

illegal. See also U.S. v. Bibler, 495 F.3d 621, 624 (9th Cir. 2007) (holding that “[a]n

appeal waiver will not apply if . . . the sentence violates the law”).

        Under this case law, the waiver language in Broncheau’s plea agreement does not

prohibit his challenge to § 924(c) based on Supreme Court cases – Davis and Begay –

that subsequently rendered that portion of the sentence illegal. The Court must therefore

deny the Government’s motion to dismiss. 1

        Because that portion of the sentence based on the § 924(c) charge is illegal, the

Court must grant Broncheau’s § 2255 motion and vacate the Judgment. U.S. v. Barron,

172 F.3d 1153, 1157 (9th Cir. 1999) (en banc). Vacating the Judgment “does not prevent




        1
          Moreover, Broncheau’s motion is timely as § 2255 allows suit “at any time” to correct a
sentence imposed in violation of law. Barron, 172 F.3d at 1157.


Memorandum Decision & Order – page 5
the reinstatement of unchallenged counts when the court decides to resentence or to

correct the sentence.” Id. This authority authorizes the Court to reinstate the

“unchallenged count” – that is, the Second-Degree Murder count – and resentence

Broncheau on that count alone. The statute for that charge provides for imprisonment

“for any term of years or for life.” See 18 U.S.C. § 1111(b).

       The Court will therefore schedule a resentencing for Broncheau on the Second-

Degree Murder charge alone.

Motion for Declaratory Judgment & Injunctive Relief

       Broncheau filed a motion for declaratory and injunctive relief because he was

informed that the Government will seek to reinstate the First-Degree Murder charge if he

succeeds in overturning his § 924(c) conviction. The Government justifies its threat on

the basis that Broncheau breached the Plea Agreement by seeking to overturn the

§ 924(c) charge, thereby returning the parties to their pre-Plea Agreement positions and

allowing the Government to refile the First-Degree Murder charge. To forestall that,

Broncheau seeks a declaratory judgment that he did not breach the Plea Agreement, that

it remains binding on the Government, and that it compels the Court to enjoin the

Government from refiling the First-Degree Murder charge.

       To resolve this issue, the Court turns to the Ninth Circuit’s decision in Barron.

There, defendant Barron entered into a plea agreement that included, (1) pleas to a

§ 924(c) charge along with two other charges, and (2) the Government’s agreement not to

file additional charges. Years later, the Supreme Court issued a decision on § 924(c) that

made the charge improper under the facts of Barron’s case. He brought a § 2255 motion

Memorandum Decision & Order – page 6
to overturn that portion of his sentence (5 years) based on the § 924(c) charge. The

Government agreed that the Supreme Court case required a resentencing that ignored the

§ 924(c) charge but argued that this amounted to a rescission of the plea agreement,

allowing the Government to file the additional charges forgone in the plea agreement.

Barron disagreed, stating that the plea agreement remained binding on the Government

preventing it from filing the additional charges.

       The Circuit, sitting en banc, agreed with Barron, holding that “[t]o seek to set

aside a conviction for conduct that is innocent is neither to breach nor to repudiate the

agreement.” Barron, 172 F.3d at 1158. The decision holds that although Barron’s

conviction had to be set aside, his § 2255 motion had done nothing “to breach nor to

repudiate the agreement,” and accordingly, the agreement remained in force, preventing

the Government from filing charges forgone in the plea agreement. Id. at 1158.

       Barron requires the Court to hold that to the extent that Broncheau’s § 2255

motion sought to set aside his § 924(c) conviction, his § 2255 motion did not breach his

Plea Agreement. Under Barron, the Government is not free to refile the First-Degree

Murder charge. The Court will therefore grant Broncheau’s motion for declaratory and

injunctive relief to that extent.

       This decision raises an issue not addressed in the briefing. The Court will be

resentencing Broncheau on the Second-Degree Murder charge only. As noted above, the

statute for that charge provides for imprisonment “for any term of years or for life.” See

18 U.S.C. § 1111(b). Does the Court have the discretion to sentence Broncheau to any

term permitted by the statute? Or is the Court bound by the Plea Agreement? The Court

Memorandum Decision & Order – page 7
has just held that under Barron, Broncheau did not breach the Plea Agreement by seeking

to overturn that portion of his sentence based on § 924(c), and that it remains binding on

the Government to the extent it bars the Government from refiling a First-Degree Murder

charge.

       But if the Plea Agreement remains binding on both sides, does it compel a

sentence of 360 months on the Second-Degree Murder charge because that was the clear

intent of the Plea Agreement? After all, the Plea Agreement signed by Broncheau

contained a joint proposal asking the Court to sentence him to a total of 360 months,

calculated by imposing 240 months for Second-Degree Murder, to be served

consecutively to 120 months on the § 924(c) charge. If the Plea Agreement remains

binding under Barron, does that mean that upon resentencing (1) the only permissible

sentence is 360 months because the only permissible reading of the Plea Agreement is

that both sides intended a 360 month sentence, however calculated; or (2) the only

permissible sentence is 240 months because the only permissible reading of the Plea

Agreement is that both sides intended that sentence for the Second-Degree Murder

charge, the only remaining charge? Or is there some third result compelled by the law?

Note that the issue does not appear to be resolved in Barron because in that case “there

was no agreement to a specific sentence.” Barron, 172 F.3d at 1155.

       At any rate, this issue was not briefed, and the Court raises the issue not to render

any opinion but only to give the parties an opportunity to brief it prior to the

resentencing.

Conclusion

Memorandum Decision & Order – page 8
       In conclusion, the Court makes the following findings consistent with the analysis

above: (1) The Government’s motion to dismiss is denied; (2) Broncheau’s motion under

§ 2255 seeking to strike that portion of his sentence based on § 924(c) is granted; (3) The

Clerk shall schedule a resentencing hearing at which time the Court will resentence

Broncheau on the Second-Degree Murder charge only, set aside the earlier Judgment, and

enter a new Judgment; (4) Broncheau’s motion for declaratory judgment and injunction is

granted to the extent it seeks a declaratory judgment that Broncheau did not breach the

Plea Agreement by filing a § 2255 motion seeking to overturn his § 924(c) conviction

and an injunction enjoining the Government from filing a First-Degree Murder charge.

Finally, the Court expresses no opinion on the issue raised above concerning the proper

sentence under the statute or the Plea Agreement.

                                         ORDER

       In accordance with the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the Government’s motion

to dismiss (docket no. 10) is DENIED;

       IT IS FURTHER ORDERED, that plaintiff Broncheau’s motion under § 2255

(docket no 1) is GRANTED to the extent it seeks to strike that portion of his sentence

based on § 924(c).

       IT IS FURTHER ORDERED, that the Clerk shall schedule a resentencing hearing

at which time the Court will resentence Broncheau on the Second-Degree Murder charge

only, set aside the earlier Judgment, and enter a new Judgment.



Memorandum Decision & Order – page 9
      IT IS FURTHER ORDERED, that defendant Broncheau’s motion for declaratory

judgment and injunction (docket no. 5) is GRANTED to the extent it seeks a declaratory

judgment that Broncheau did not breach the Plea Agreement by filing a § 2255 motion

seeking to overturn his § 924(c) conviction and an injunction enjoining the Government

from filing a First-Degree Murder charge.



                                               DATED: April 3, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




Memorandum Decision & Order – page 10
